Title: 26th.
From: Adams, John Quincy
To: 


       I took a long walk, this afternoon with Putnam, and as we came back we stop’d at Mrs. Hooper’s. Townsend is still there the weather being so unsettled, that he has not ventured to go much from the house yet; He must however go in a few days to Ipswich as he is to be sworn in at that Court. We play’d quadrill. Miss Knight and Miss Phillips were there. With the latter of these Ladies I have never hitherto had any acquaintance. I went a mile with her, after ten to wait on her home, and on the way met Master Thompson, but as I returned I could not overtake him.
      